Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 11 September 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       
        11 September 1778
       
      
      In reference to my last two letters of the 4th and 9th of this month, I can add today some new information I received from our friend. Tomorrow, during the meeting of the Assembly of Holland, a very important matter will be brought up concerning the depredations recently made by the British on a number of Dutch vessels. All the Amsterdam merchants, as a body, will present an address to Their High Mightinesses, requesting the protection due them from their sovereign. This démarche, if the British refuse to behave reasonably and in accordance with the Republic’s neutrality, would ultimately and inevitably entail some very serious measures and consequences, such as forcing the Republic into reprisals, and throwing it into the arms of France and America &c. Meanwhile, all trade is at a standstill in Amsterdam because no one wants to give insurance.
      I am still waiting, gentlemen, to receive what I requested in my letter of the 4th; the circumstances seem favorable for striking while the iron is hot. Amsterdam’s motion will be printed next week. I will go to Amsterdam shortly after our friend, and will see him there.
     